Citation Nr: 1009323	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to May 
1942.  The Veteran died in October 1942, and the appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2007 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in June 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's VA Form 9, substantive appeal, received in 
August 2008, she indicated that she desired a hearing at the 
RO before a Veterans Law Judge (Travel Board hearing).  This 
matter was remanded in June 2009 to schedule the appellant 
for a Travel Board hearing.  On July 8, 2009, the RO issued 
correspondence to the appellant informing her that Travel 
Board hearings were scheduled for July 13 - 23, 2009, and 
because of limited time she was given the option to attend a 
videoconference hearing, RO hearing, or decline a hearing.  
The appellant did not respond to the correspondence.  It does 
not appear that the RO scheduled the appellant for a Travel 
Board hearing in July 2009.  In August 2009, the RO issued 
correspondence to the appellant informing her that Travel 
Board hearings were scheduled for April 2010, and gave her 
the option to attend a Travel Board hearing in April 2010, a 
videoconference hearing, a RO hearing, or decline a hearing.  
The appellant did not respond to the correspondence.  The RO, 
then, issued a supplemental statement of the case in January 
2010, and recertified the matter to the Board in February 
2010.  

Initially, the Board notes that the RO must notify the 
appellant of the place and time of a hearing before the Board 
not less than 30 days prior to the hearing date.  38 C.F.R. 
§ 19.76 (2009).  Thus, if a hearing was in fact scheduled for 
July 2009, the notice of such hearing was insufficient.  See 
id.  Otherwise, even though the appellant did not respond to 
the RO's July 2009 and August 2009 correspondence and select 
an alternative hearing, the RO must schedule the appellant 
for a Travel Board hearing in compliance with her August 2008 
request.  See 38 C.F.R. § 3.103(c).  While the RO issued 
correspondence to the appellant outlining her options to 
attend a hearing before the Board or RO, there is no 
indication that the RO has scheduled the appellant for a 
Travel Board hearing as requested.  The United States Court 
of Appeals for Veterans Claims has held that a remand confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  This matter is remanded to schedule the 
appellant for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing should 
be associated with the claims folder.  
Once the hearing is conducted, or in the 
event the appellant cancels her hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


